Citation Nr: 1128120	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active service from April 1956 to February 1958.

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A March 2006 rating decision denied service connection for a right hip condition, and an August 2008 rating decision denied service connection for a lower spine injury.  

The issues have been re-characterized to comport to the evidence of record.  

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO in June 2011.  A transcript of the hearing is of record.

In September 2008 the Veteran filed a notice of disagreement (NOD) regarding the August 2008 rating decision denying service connection for a low back disability.  The RO issued a statement of the case (SOC) regarding this issue in November 2010, but the Veteran did not file a Form 9 substantive appeal to the Board.  Despite this, in a May 2009 decision review officer (DRO) hearing and a June 2011 Board hearing, VA treated the Veteran's claim of service connection for a low back disability as if it were on appeal to the Board and the Veteran indicated that he wanted the Board to review his claim.  The RO certified the issue for appellate review in an April 2011 VA Form 8.  

VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In accordance with the Court's holding in Percy, the Board waives the filing of a timely substantive appeal with respect to the issue of service connection for a low back disability and finds that it has jurisdiction over this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back and right hip disabilities.  At his June 2011 Board hearing and in numerous written statements the Veteran contends that during service in 1956 he was standing beside his vehicle around 2 am and a tractor trailer skidded and caught the left hook of his field jacket and dragged him 50 feet.  He landed on his right hip.  He was taken to a military hospital where he was treated for his back and hip and was released that same day.  The Veteran testified further that after the accident his hip and back hurt and he has had essentially the same kind of pain since the accident.  

As an initial matter, the Veteran's service treatment records (STRs) are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

Post service treatment records indicate that the Veteran has been treated for low back and hip pain and has been diagnosed with severe degenerative joint disease with pinched nerve.  

The Veteran is competent to state that he experienced hip or back pain during a motor vehicle accident during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Given that his STRs are unavailable and the Board accepts the Veteran's statements regarding the injury as credible, the Veteran's in-service low back and hip pain during service is conceded.
Accordingly, a VA examination should be provided to determine the nature and etiology of his claimed low back and right hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed low back and right hip disabilities.  All indicated tests and studies should be performed.  As to any and all low back and right hip disabilities identified, the examiner is to provide an opinion as to whether it at least as likely as not had its onset during, or is related to, the Veteran's active service, including his in-service accident in which he was dragged by a truck and experienced hip and back pain.  The examiner must accept as fact that the Veteran's claimed in-service accident occurred.  
	
The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



